           Case 1:20-cv-03685-JMF Document 13 Filed 05/18/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
A.D.R.S., a minor, by and through her next friend,                     :
Hannah Flamm,                                                          :
                                                                       :
                                    Petitioner-Plaintiff,              :     20-CV-3685 (JMF)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
WILLIAM P. BARR, in his official capacity as Attorney :
General of the United States, et al.                                   :
                                                                       :
                                    Respondents-Defendants. :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The parties in this action have conferred and agree upon the following terms:

          1. The Ex Parte Temporary Restraining Order entered by Chief Judge McMahon on
             May 11, 2020, ECF No. 5, is hereby VACATED.
          2. Petitioner’s removal from the United States is administratively stayed pending
             adjudication of this action.
          3. Petitioner shall not be moved from her current placement at Abbott House pending
             adjudication of this action, except that Respondents are authorized to move and
             release Petitioner to an approved sponsor.
          4. Petitioner shall file an amended pleading, if any, along with any supporting materials
             no later than June 1, 2020.
          5. Respondents shall file any responsive submission no later than July 1, 2020.
          6. Petitioner shall file any reply submission no later than July 15, 2020.
          7. The parties shall meet and confer regarding procedures for adjudication of this action
             and shall submit a joint letter to the Court by June 8, 2020.

        SO ORDERED.

Dated: May 18, 2020                                        __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
